COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX
IRENE RIOS                                                                            TELEPHONE
BETH WATKINS                                                                         (210) 335-2635
LIZA A. RODRIGUEZ
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762
                                          July 8, 2019

        Rajah Jeffers                                    Benjamin V. Lugg
        626 Nolan Ave.                                   Housing Authority of the City of
        San Antonio, TX 78202                            San Antonio
        * DELIVERED VIA E-MAIL *                         818 South Flores
                                                         San Antonio, TX 78204
                                                         * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-19-00128-CV
               Trial Court Case Number:     2019CV00800
               Style: Rajah Jeffers
                      v.
                      Housing Authority of the City of San Antonio

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                              Very truly yours,
                                                              KEITH E. HOTTLE,
                                                              Clerk of Court

                                                             ______________________
                                                              Cecilia Phillips
                                                              Deputy Clerk, Ext. 5-3221


        cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2019

                                     No. 04-19-00128-CV

                                       Rajah JEFFERS,
                                           Appellant

                                               v.

              HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO,
                                Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2019CV00800
                     The Honorable John Francis Davis, Judge Presiding


                                        ORDER
         The appellant’s brief was originally due May 3, 2019. When his brief was not filed, we
ordered him to file, on or before May 31, 2019, his appellant’s brief along with a written
response explaining his failure to timely file his brief. On June 28, 2019, the appellant filed a
sufficient response and requested an extension of twenty days to file his brief. After
consideration, we GRANT the appellant’s request for an extension and ORDER the appellant to
file his brief on or before July 29, 2019.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court
                                              MINUTES
                                           Court of Appeals
                                    Fourth Court of Appeals District
                                          San Antonio, Texas

                                             July 8, 2019

                                         No. 04-19-00128-CV

                                           Rajah JEFFERS,
                                               Appellant

                                                   v.

                  HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO,
                                    Appellee

                     From the County Court At Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV00800
                         The Honorable John Francis Davis, Judge Presiding


                                            ORDER
         The appellant’s brief was originally due May 3, 2019. When his brief was not filed, we
ordered him to file, on or before May 31, 2019, his appellant’s brief along with a written
response explaining his failure to timely file his brief. On June 28, 2019, the appellant filed a
sufficient response and requested an extension of twenty days to file his brief. After
consideration, we GRANT the appellant’s request for an extension and ORDER the appellant to
file his brief on or before July 29, 2019.



                                                        /s/ Beth Watkins
                                                        Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                                        /s/ Keith E. Hottle
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court




Entered this 8th day of July 2019